DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12 objected to because of the following informalities:    
In claim 1, it is not clear if “in each case” recited in lines 6-7 is referring to each of the plurality of sensor wires extending freely between two contact positions of the supporting body.
In claim 11, --μm-- should be added after “100” in line 2.
In claim 12, it is not clear if “in each case” recited in line 4 is referring to each of the plurality of sensor wires extending freely between two contact positions of the supporting body.
Claims 2-10 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102014008284 to Sosna et al [hereinafter Sosna] (see paragraphs cited below in the attached translation).
Referring to claim 1, Sosna discloses a measurement device (figure 1) for ascertaining a thermal conductivity of a fluid, the measuring device comprising:
a fluid volume (measuring channel) (paragraph 28) holding the fluid;
a controller (10) (paragraph 30);
a sensor module (1) disposed in said fluid volume, said sensor module (1) having a supporting body (3) and a plurality of sensor wires (4-6) extending freely between in each case two contact positions of said supporting body (3), wherein one of said sensor wires (4) serves as a heat source and is able to be energized for heating by said controller (10) (paragraphs 28, 30); and
said controller (10) being set up to capture, via at least two of said sensor wires (5, 6) functioning as temperature sensors and are disposed at different distances from said heat source (4) (paragraphs 28-30), temperature measurement values that depend on a temperature at each of said temperature sensors (5, 6), and to ascertain the thermal conductivity in dependence on the temperature measurement values (paragraphs 14, 28, 30, 40).

Referring to claim 4, Sosna discloses that a distance of at least one of said temperature sensors (5) from said heat source (4) is less than 200 μm and/or in that a distance of said temperature sensor (6) that is disposed furthest from said heat source (4) is less than 1 mm (paragraph 16).

Referring to claim 5, Sosna discloses the controller being set up to ascertain, in dependence on the temperature measurement values, a parameter or a plurality of parameters of a mathematical model (calculations) that describes a relationship between a distance of a respective one of said temperature sensors from said heat source and a temperature measurement value that is ascertained thereby, or that describes, for at least one pair of said temperature sensors, a relationship between distances of said temperature sensors of said pair of said temperature sensors from said heat source and a difference of temperatures at said temperature sensors of said pair, and to ascertain the thermal conductivity in dependence on at least one said parameter (paragraphs 14, 28-30, 39, 40).

Referring to claim 7, Sosna discloses the mathematical model (calculations) being used to describe the relationship between the distance of said temperature sensor or said temperature sensors from said heat source and the temperature measurement value  (paragraphs 14, 28-30, 39, 40 ) (the recitation of “or a difference of the temperatures ascertained by said temperature sensor or said temperature sensors in dependence on a constant heat flow from said heat source to said temperature sensors, wherein the constant heat flow depends on a specified power” is an alternate limitation in the claim).

Referring to claim 8, Sosna discloses that the parameter that is ascertained is a proportionality factor (e.g., time) that describes a relationship between a function that is dependent on the distance of said temperature sensor or of at least one of said temperature sensors from said heat source and the temperature measurement value or a difference of the temperatures (paragraphs 14, 28-30, 39, 40).

Referring to claim 9, Sosna discloses that the measurement device is set up such that a temperature measurement value is proportional to a temperature increase at a respective said temperature sensor that is caused by energization of said heat source (figure 4; paragraphs 14, 33, 34, 40).

Referring to claim 11, Sosna discloses that a distance of at least one of said temperature sensors (5) from said heat source (4) is less than 100 μm and/or in that a distance of said temperature sensor (6) that is disposed furthest from said heat source (4) is less than 500 μm (paragraphs 9, 16).

Referring to claim 12, Sosna discloses a method for ascertaining a thermal conductivity of a fluid disposed in a fluid volume (measuring chamber) in which a sensor module (1) is disposed (figure 1; paragraph 28), which comprises the steps of:
forming the sensor module (1) with a supporting body (3) and a plurality of sensor wires (4-6) that extend freely between in each case two contact positions of the supporting body (paragraphs 28, 30);
using one of the sensor wires (4) as a heat source which is energized by a controller (10) (paragraphs 28, 30);
capturing temperature measurement values that are dependent on a temperature at a respective temperature sensor by the controller (10) for at least two of the sensor wires (5, 6) that serve as temperature sensors and are disposed at different distances from the heat source (4) (paragraphs 28-30); and
ascertaining the thermal conductivity in dependence on the temperature measurement values (paragraphs 14, 28-30, 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sosna.
Referring to claim 2, Sosna discloses a device having all of the limitations of claim 2, as stated above with respect to claim 1, and further discloses that the supporting body (3) is a substrate, and that the said sensor wires (4-6) are each formed by a metal, metal alloy, and/or semiconductor material that extends between said contact points of said supporting body (3) (figure 1; paragraphs 19, 28); but does not explicitly disclose that the supporting body is formed from an insulator material or a semiconductor material; and that the sensor wires are each formed by an application of a conductive coating on a support made from the insulator material or the semiconductor material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the supporting body of Sosna formed from an insulator material or a semiconductor material, and that the sensor wires each formed by an application of a conductive coating on a support made from the insulator material or the semiconductor material since Sosna discloses that a metal, metal alloy, and/or semiconductor material are useful for elements in the device, and since the particular type of material used to make the claimed elements of the device are only considered to be the use of “preferred” or “optimum” materials out of a plurality of well-known materials that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 3, Sosna discloses a device having all of the limitations of claim 3, as stated above with respect to claim 2, and further discloses that the supporting body and each support for each of the sensor wires are embodied in one piece (thin membrane) (paragraph 28).

Referring to claim 6, Sosna discloses a device having all of the limitations of claim 6, as stated above with respect to claim 1, and further discloses that the controller is set up to energize the heat source during a heating interval and to ascertain the thermal conductivity in dependence on the energization (paragraphs 15, 30, 32); but is silent as to the heat source heating interval being with a specified power and the ascertaining of the thermal conductivity being dependent on the specified power.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heat source heating interval of Sosna have a specified power and the ascertaining of the thermal conductivity dependent on the specified power since Sosna discloses that the controller is set up to energize the heat source during a heating interval and to ascertain the thermal conductivity in dependence on the energization, and it takes power (electricity) to make the controller of Sosna energize the device of Sosna as claimed. 

Referring to claim 10, Sosna discloses a device having all of the limitations of claim 10, as stated above with respect to claim 2, wherein Sosna discloses that the supporting body is a substrate, and that the said sensor wires are each formed by a metal, metal alloy, and/or semiconductor material that is silicon that extends between said contact points of said supporting body (3) (figure 1; paragraphs 19, 28); but does not explicitly disclose that the semiconductor material is silicon and that the conductive coating contains a metal or metal alloy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Sosna of the claimed materials since Sosna discloses that a metal, metal alloy, and/or semiconductor material such as silicon are useful for elements in the device, and since the particular type of material used to make the claimed elements of the device are only considered to be the use of “preferred” or “optimum” materials out of a plurality of well-known materials that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/11/21